Citation Nr: 0733979	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
chronic left ear secretory otitis media with perforation.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1976.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


FINDINGS OF FACT

Chronic left ear secretory otitis media with perforation was 
not the result of carelessness, negligence, lack of proper 
skill on the part of VA, or an event not reasonably 
foreseeable at a VA facility.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
chronic left ear secretory otitis media with perforation has 
not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Compensation shall be awarded for a veteran's disability not 
the result of the veteran's willful misconduct that was 
caused by VA hospital care, medical or surgical treatment, or 
examination furnished the veteran and the proximate cause of 
the disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).   

The veteran's claim for compensation under section 1151 was 
filed in July 2004.  Therefore, 38 C.F.R. § 3.361 applies.  
This section provides that to determine whether a veteran has 
an additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, or examination upon which the 
claim is based to the veteran's condition after such care, 
treatment, or has stopped. VA considers each involved body 
part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that while being treated at the VA 
Medical Center in Asheville, North Carolina (Asheville VAMC), 
for an ear ache, a nurse washed his ears out with hydrogen 
peroxide and one week later, he developed an infection in his 
left ear.  He claims that he was treated at that time with a 
nasal spray which dried up his nasal passage, but his ear 
infection continued.  The veteran claims further that he was 
next given Amoxicillin to treat the ear infection and two 
weeks later, his ear began to bleed.  Finally, he claims that 
he went back to the VA for treatment on June 10, 2004, but no 
medication was prescribed for him at that time.  Based on the 
aforementioned contentions, the veteran believes that he is 
entitled to compensation under 38 U.S.C., § 1151 for his 
current left ear disability.  See Claim, filed July 2004.

The probative medical evidence of record consists of 
outpatient treatment records from the Asheville VAMC and the 
report from a January 2005 VA examination. During the January 
2005 VA examination, the veteran was diagnosed with chronic 
left secretory otitis media with tympanic membrane 
perforation and drainage, and the examiner concluded this was 
unrelated to treatment received at the Asheville VAMC.


VA outpatient treatment records show that during treatment at 
the Asheville VAMC in 2004 and 2005, it was noted that the 
veteran had a history of a left perforated tympanic membrane.  
The records also show that he complained of and was treated 
for symptoms such as pain, bleeding, popping and drainage of 
the left ear, as well as fluid in the ear and a foul smell 
from the ear.  The veteran was also diagnosed with and 
treated for otitis media of the left ear during the treatment 
at the Asheville VAMC.  However, there is no indication in 
the record that the veteran's perforated left tympanic 
membrane developed or chronically worsened as a result of 
treatment he received at the Asheville VAMC.  There is also 
no evidence that the veteran's reported symptoms of pain, 
bleeding, popping, drainage, popping, fluid in the ear, and a 
foul smell from the left ear, or his diagnosis of otitis 
media, were the result of treatment received at the Asheville 
VAMC.

In this regard, the Board notes that what initially caused 
the veteran to develop the aforementioned reported symptoms 
has not been definitively proven.  However, the record does 
indicate that the veteran was only prescribed medications 
such as Floxin, Augmentin, and Amoxicillin for those reported 
symptoms at the Asheville VAMC.  The records also note that 
he never underwent surgery to treat symptoms associated with 
the left ear and there is no evidence that he was subjected 
to any other type of invasive procedure on the left ear.  
There is also no evidence to support the veteran's claim that 
his ear was washed out with hydrogen peroxide by a nurse at 
the Asheville VAMC, causing him to develop an ear infection.  
On the contrary, the records show that the veteran actually 
reported using hydrogen peroxide himself to clean wax from 
his left ear in July 2004, around the same time that he 
started complaining of the symptoms discussed above.  There 
is also evidence in the record, including the veteran's own 
statements, that he may have caused trauma to the left ear 
through the improper use of a Q-tip.  Furthermore, the 
veteran has reported during outpatient treatment that he has 
had ear problems all his life and may have required tubes in 
his ears at some point.

VA treatment cannot cause the continuance or natural progress 
of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).  In this case, 
there is no evidence that treatment for the veteran's 
reported symptoms caused him to develop secretory otitis 
media.  The veteran started complaining of chronic ear pain, 
an ear infection, popping sounds in the ear, drainage from 
the ear, a foul smell from the ear, and fluid in the ear in 
June and July of 2004.  He was diagnosed with otitis media in 
July 2004 and prescribed an appropriate medication for the 
disorder at that same time.  Furthermore, VA outpatient 
treatment records from March 2005 show that the prescribed 
medication had significantly improved the veteran's left ear 
condition.

The evidence of record does not lead to the conclusion that 
the veteran's current left ear disability is the result of 
improper treatment rendered at the Asheville VAMC.  Rather, 
the evidence suggests that the veteran's disorder either 
developed naturally or as a result of the veteran's own 
actions while outside of the care of the Asheville VAMC.  
Furthermore, as note above, the January 2005 VA examiner has 
opined that the veteran's current left ear disability is not 
related to treatment at the Asheville VAMC.  There is no 
contrary medical opinion of record.

The Board has considered the veteran's statements as well as 
the statement from B. Sweeney, an acquaintance of the 
veteran, made in conjunction with his claim. however, neither 
the veteran nor B. Sweeney has presented any medical evidence 
to substantiate these contentions, and as laypersons, they 
are not competent to provide such evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Because the medical evidence of record does not establish 
that carelessness, negligence, or lack of proper skill on the 
part of VA, or an event not reasonably foreseeable in the 
furnishing of VA care, proximately led to a current left ear 
disability, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim and the award of 
compensation under 38 U.S.C. § 1151 for chronic left 
secretory otitis media with perforation is not in order in 
this case.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In the present case, the veteran was provided with the 
required notice by a letter mailed in December 2004, to 
include notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
compensation under 38 U.S.C. § 1151, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board has determined that 
compensation under 38 U.S.C. § 1151 is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded an appropriate VA examination.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for chronic left secretory otitis media with 
perforation is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


